PER CURIAM
Plaintiff Maria Beecham Hill ("Plaintiff") appeals from the trial court's judgment in favor of Defendants William F. Hoffman, M.D. and WHMD Neurosurgery, LLC ("Defendants"), in a medical malpractice action arising out of an injury that occurred during surgery.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).